  Case 20-00436        Doc 42     Filed 05/21/20 Entered 05/21/20 11:37:43           Desc Main
                                   Document     Page 1 of 47


                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:
                                                  Case No. 20-00436
                                                  Chapter: 13
Ezequiel Ortega and Maria J. Ortega,              Hearing Date:
                                                  Judge: A. Benjamin Goldgar
                        Debtor.

                         NOTICE MOTION FOR RELIEF FROM STAY

TO:      Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by
         electronic notice through ECF
         Ezequiel Ortega, Debtor, 3230 N Central Park Avenue, Chicago, IL 60618 by regular mail
         Maria J. Ortega, Debtor, 3230 N Central Park Avenue, Chicago, IL 60618 by regular mail
         David M Siegel, Esq., Attorney for the Debtor, David M. Siegel & Associates, 790 Chaddick
         Drive, Wheeling, IL 60090 by electronic notice through ECF

        PLEASE TAKE NOTICE that on June 2, 2020, at 1:30 p.m., or soon thereafter as counsel may
be heard, I shall appear before the Honorable Judge A. Benjamin Goldgar, Bankruptcy Judge, at the
Everett McKinley Dirksen Building, 219 South Dearborn Street, Chicago, Illinois, Courtroom 642, or
before any other Bankruptcy Judge who may be sitting in his place and stead, and shall then and there
present this Motion of the undersigned, a copy of which is attached hereto and herewith served upon
you.

        PLEASE TAKE FURTHER NOTICE that pursuant to the March 19, 2020 Amended General
Order No. 20-03 concerning updated procedures in response to the COVID-19 Public Emergency,
this hearing will be conducted telephonically using the service provided by CourtSolutions. To
participate in a hearing, you must register for the specific hearing date by contacting Court
Solutions at www.Court-Solutions.com or (917) 7467476. Further instruction for telephonic
participation       can      be       found        on        the      following       website:
https://www.ilnb.uscourts.gov/sites/default/files/Announcement-telephonic-hearings.pdf.

         PLEASE TAKE FURTHER NOTICE that a party who objects to this motion and wants it
called must file a Notice of Objection no later than two (2) business days before the presentment
date. If a Notice of Objection is timely filed, the motion will be called on the presentment date. If
no Notice of Objection is timely filed, the court may grant the motion without a hearing before
the date of presentment.

Dated: May 20, 2020

                                                     By: __/s/ Jennifer E. Walker          __
                                                         Jennifer E. Walker, Esq.
                                                         Plunkett Cooney, P.C.
                                                         221 N. LaSalle Street, Suite 1550
                                                         Chicago, IL 60601
                                                         Telephone: (312) 970-6900
                                                         Email: jwalker@plunkettcooney.com
  Case 20-00436      Doc 42    Filed 05/21/20 Entered 05/21/20 11:37:43         Desc Main
                                Document     Page 2 of 47



                               CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the attached list at the address shown and by the method
indicated on the list on May 21, 2020 before the hour of 5:00 p.m..

Glenn B. Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by
electronic notice through ECF
Ezequiel Ortega, Debtor, 3230 N Central Park Avenue, Chicago, IL 60618 by regular mail
Maria J. Ortega, Debtor, 3230 N Central Park Avenue, Chicago, IL 60618 by regular mail
David M Siegel, Attorney for the Debtor, David M. Siegel & Associates, 790 Chaddick Drive,
Wheeling, IL 60090 by electronic notice through ECF


                                                  By: __/s/ Jennifer E. Walker ___
                                                      Jennifer E. Walker, Esq.
  Case 20-00436       Doc 42      Filed 05/21/20 Entered 05/21/20 11:37:43         Desc Main
                                   Document     Page 3 of 47


                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:
                                                  Case No. 20-00436
                                                  Chapter: 13
Ezequiel Ortega and Maria J. Ortega,              Hearing Date:

                        Debtor.                   Judge: A. Benjamin Goldgar


         MOTION FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY)

          NOW COMES NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Shellpoint”), as

servicer for 1900 Capital Trust II, by U.S. Bank Trust National Association, not in its individual

capacity but solely as Certificate Trustee (the “Movant”), by and through its attorneys, Plunkett

Cooney, P.C., and moves this Honorable Court pursuant to 11 U.S.C. §362(d) for an Order

granting the Movant relief from the automatic stay with respect to certain real property of the

Debtor(s) having an address of 3230 N Central Park Avenue, Chicago, IL 60618 (the “Property”),

and in support thereof states as follows:

          1.    The Court has jurisdiction pursuant to 28 U.S.C. §1334 and venue is fixed in this

Court pursuant to 28 U.S.C. §1409;

          2.    The Movant holds a Mortgage and Note dated July 25, 2006, in the original amount

of $420,000.00, secured by the Property. (See Mortgage, Note and Assignments of Mortgage

attached hereto as Exhibit A and incorporated by reference herein).

          3.    On January 7, 2020, Ezequiel Ortega and Maria J. Ortega, (the “Debtors”) filed a

voluntary petition for relief under Chapter 13 of Title 11 of the United States Bankruptcy Code.

          4.    As a result, the enforcement of Movant’s security interest has been stayed

automatically by operation of 11 U.S.C. §362 of the Bankruptcy Code.
  Case 20-00436       Doc 42     Filed 05/21/20 Entered 05/21/20 11:37:43             Desc Main
                                  Document     Page 4 of 47


       5.      The Debtor’s Chapter 13 Plan provides for the cure of the pre-petition arrears of

said Mortgage and maintenance of current contractual payments during the pendency of the within

bankruptcy case.

       6.      As of May 1, 2020, the Debtor has failed to make monthly post-petition payments

thereby causing a post-petition default in the amount of $10,349.32. See breakdown of default

provided below:

               Four (4) payments from February 1, 2020 through May 1, 2020 in the amount of
               $2,587.33/mo., less suspense ($0.00) = $10,349.32

       7.      Cause exits for relief from the automatic stay pursuant to 11 U.S.C. §362(d)(1) as a

result of the Debtor’s failure to make monthly post-petition mortgage payments.

       8.      Movant further requests that the Court order that Rule 4001(a)(3) is not applicable

to the Order entered in granting this Motion.

       9.      Shellpoint services the underlying mortgage loan and note for the Property

referenced in this Motion for the Movant and is entitled to proceed accordingly. Should the

automatic stay be lifted and/or set aside by Order of this Court or if this case is dismissed or if the

Debtor obtains a discharge and a foreclosure action is commenced or recommended, said

foreclosure action will be conducted in the name of the Movant. The Movant has the right to

foreclose because: the Movant is the original mortgagee or beneficiary or assignee of the security

instrument for the referenced loan. The Movant directly or through an agent has possession of the

promissory note and the promissory note is either made payable to the Movant or has been duly

endorsed.

       10.     The subject note and mortgage is signed by Ezequiel Ortega and Maria J. Ortega

and that to the extent it applies to Ezequiel Ortega and Maria J. Ortega and grounds exist for relief.
  Case 20-00436      Doc 42     Filed 05/21/20 Entered 05/21/20 11:37:43          Desc Main
                                 Document     Page 5 of 47


       WHEREFORE, the Movant prays this Court enter an Order granting the Movant relief

from the automatic stay pursuant to 11 U.S.C. Section 362(d) of the Bankruptcy Code to permit

the Movant to proceed under the law, and for such other further relief as this Court may deem just

and proper.



Dated this May 21, 2020

                                                   Respectfully Submitted,

                                                   By: __/s/ Jennifer E. Walker        ___
                                                       Jennifer E. Walker, Esq.
                                                       Plunkett Cooney, P.C.
                                                       221 N. LaSalle Street, Suite 1550
                                                       Chicago, IL 60601
                                                       Telephone: (312) 970-6900
                                                       Email: jwalker@plunkettcooney.com
     Case 20-00436           Doc 42       Filed 05/21/20 Entered 05/21/20 11:37:43                           Desc Main
                                           Document     Page 6 of 47


Form G-4

                                       REQUIRED STATEMENT
                             TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

All Cases:          Debtor(s) Ezequiel Ortega and Maria Ortega Case No. 20-00436                  Chapter 13
All Cases:          Moving Creditor 1900 Capital Trust II, by U.S. Bank Trust National Association Date Case Filed 01/07/2020
Nature of Relief Sought:  Lift Stay                        Annual Stay                 Other (describe) ___________
Chapter 13: Date of Confirmation Hearing 05/01/2020 or Date Plan Confirmed 05/01/2020
Chapter 7:           No-Asset Report Filed On _________________________
                     No-Asset Report not Filed, Date of Creditors Meeting ___________________________

1.    Collateral
      a.  Home
      b.  Car Year, Make and Model_______________________________________________________
      c.  Other (describe) ________________________________________________________________

2.    Balance Owed as of Petition Date: $605,620.91
      Total of all other Liens against Collateral $605,620.91

3.    In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      amounts and dates of all payments received from the debtor(s) post-petition.

4.    Estimated Value of Collateral (must be supplied in all cases) $515,000.00

5.    Default
      a.           Pre-Petition Default
                    Number of Months _______               Amount: $___________________

      b.           Post-Petition Default
                    i.        On direct payments to the moving creditor
                             Number of Months 4        Amount: $2,587.33                Total: $10,349.32

                    ii.       On payments to the Standing Chapter 13 Trustee
                             Number of Months _______         Amount $___________________
6.    Other Allegations
      a.  Lack of Adequate Protection § 362(d)(2)
          i.        No insurance
          ii.       Taxes unpaid Amount $___________________
          iii.      Rapidly depreciating asset
          iv.       Other (describe) ________________________________________________

      b.    No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
      c.    Other “Cause” § 362(d)(1)
           i.       Bad Faith (describe) ____________________________________________
           ii.      Multiple Filings _______________________________________________
           iii.     Other (describe) ________________________________________________

      d.   Debtor’s Statement of Intention regarding the Collateral
           i.       Reaffirm        ii.  Redeem      iii.  Surrender          iv.  No Statement of Intention Filed


Date: ___05/21/2020_____                                                      ______/s/ Jennifer E. Walker_______
                                                                              Counsel for Movant
    Case 20-00436     Doc 42     Filed 05/21/20 Entered 05/21/20 11:37:43         Desc Main
                                  Document     Page 7 of 47



                                    3$<0(17+,6725<
                                                  
'HEWRUV        (]HTXLHO2UWHJDDQG0DULD-2UWHJD
&DVH1R        
)LOLQJ'DWH    
3RVW)LUVW'XH 

'DWH3D\PHQW $PRXQWRI           3ULQFLSDODQG          (VFURZ    $PRXQW     $PRXQW
'XH             3D\PHQW'XH      ,QWHUHVW                        5HFHLYHG   'XH
                                     
                                     
                                     
                                     
                                                                             
                                                                             
                                                                             
                                                                             
                          727$/'8(                                  
                                                  
                                                  
                                     2SHQ
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 8 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 9 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 10 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 11 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 12 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 13 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 14 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 15 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 16 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 17 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 18 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 19 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 20 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 21 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 22 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 23 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 24 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 25 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 26 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 27 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 28 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 29 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 30 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 31 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 32 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 33 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 34 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 35 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 36 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 37 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 38 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 39 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 40 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 41 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 42 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 43 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 44 of 47
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 45 of 47
Case 20-00436            Doc 42         Filed 05/21/20 Entered 05/21/20 11:37:43       Desc Main
                                         Document     Page 46 of 47




                                            Delaware                                         Page 1

                                                        The First State



              I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

     DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

     COPY OF THE CERTIFICATE OF AMENDMENT OF “NEW PENN FINANCIAL,

     LLC”, CHANGING ITS NAME FROM "NEW PENN FINANCIAL, LLC" TO

     "NEWREZ LLC", FILED IN THIS OFFICE ON THE NINTH DAY OF OCTOBER,

     A.D. 2018, AT 4:57 O`CLOCK P.M.

              AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF

     THE AFORESAID CERTIFICATE OF AMENDMENT IS THE SEVENTH DAY OF

     JANUARY, A.D. 2019.




 4336363 8100                                                                Authentication: 203582539
 SR# 20187059692                                                                         Date: 10-10-18
 You may verify this certificate online at corp.delaware.gov/authver.shtml
Case 20-00436   Doc 42   Filed 05/21/20 Entered 05/21/20 11:37:43   Desc Main
                          Document     Page 47 of 47
